UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2010 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2010 FMI Common Stock Fund, Inc. (FMIMX) A NO-LOAD MUTUAL FUND FMI Common Stock Fund, Inc. September 30, 2010 Dear Fellow Shareholders: The FMI Common Stock Fund returned 8.24%(1) in the quarter, compared to 11.29%(2) for the Russell 2000 Index. Health Technology, Health Services, Non-Energy Minerals and Energy Minerals were the groups that trailed the benchmark in the quarter. Beckman Coulter and West Pharmaceutical both stumbled in the period but in our opinion, remain solid long-term investment ideas. Eagle Materials and Carlisle continue to feel the effects of weak housing and real estate construction. Both of these stocks were purchased into the teeth of the downturn. We don’t know how long the environment will remain depressed, but both are strong companies that can weather difficult times. On the plus side, Finance and Industrial Services were relatively strong, led by Affiliated Managers Group, Dresser Rand and Bristow Group. Shareholders should note that our September 30 and March 31 letters offer a brief commentary followed by an equally brief discussion of an investment idea or two.The December 31 and June 30 letters are typically longer and delve into various subjects in more detail.Incidentally, quarterly commentaries for ten years are available on our website, www.fmifunds.com. At the recent price of $676, the Russell 2000 is not far above the $614 it hit in March of 2000. Since then, owners of this index have just a slight price gain plus a meager yield from the dividend.Many stock investors have lost hope over this very difficult period; indeed, the past 10-year period is one of the worst on record.The mood of the day is captured by Byron Wein (formerly Morgan Stanley’s strategist, now with Blackstone) in a piece entitled “Two Gloomy Afternoons.”On two successive recent Fridays, Mr. Wein convened (as he has for 25 years) a group of investors to discuss the investment landscape.The group articulated a host of worries, including uncontrolled debt expansion, the onset of another recession, an anti-business bias in Washington, onerous regulations, and a general feeling that the U.S. had lost its way. If that wasn’t gloomy enough, Albert Edwards, of Société Générale, weighed in on the subject, saying equities were locked in a “Vulcan death grip.” Monthly Net New Cash Flows to Equity Funds 2000 - August 2010 (mil) Source: Investment Company Institute These sentiments are reflected by net negative equity fund flows in recent years, particularly over the last few months. According to the Investment Company Institute (ICI), $57 billion has been withdrawn from equity mutual funds just since May.A mirror image of this phenomenon has taken place in the bond market.Performance has been excellent, with the 10 Year Treasury bond achieving an annualized 7.3% return over the past ten years (the Standard & Poor’s 500 Index delivered a negative 1.8%).Recently, The average annual total returns of the FMI Common Stock Fund for 1 year, 5 year and 10 year periods (annualized) ended September 30, 2010 were: 9.30%, 6.49% and 9.84%, respectively. The average annual total returns of the Russell 2000 Index for 1 year, 5 year and 10 year periods (annualized) ended September 30, 2010 were: 13.35%, 1.60% and 4.00%, respectively. fund flows into the bond market have hit record levels. From May through August, ICI reported that $81 billion has moved into bond funds, and since 2008, a staggering $590 billion.In August, Bloomberg reported that according to Deutsche Bank, the ten lowest yielding U.S. corporate new issues in history have been sold in the past 14 months. Monthly Net New Cash Flows to Bond Funds 2000 - August 2010 (mil) Source: Investment Company Institute Unfortunately, the track record of the typical investor is not very good; if history is any guide, these fund flows will be poorly timed.Each year, Dalbar, a financial services firm, measures how fund investors actually perform, based on flow-of-funds data, compared to the stated index returns. Basically, the firm weights returns by when the flows occur.Over the 20 years ending last December, Dalbar figured investors compounded their money at 3.2%, rather than the stated S&P 500 return of 8.2%.Most investors seem incapable of avoiding the herd mentality. A brief recap of money flows shows lousy timing with respect to popular investment themes in biotechnology, technology/telecom, emerging markets, and real estate/financials.Recently, Fortune’s very funny Stanley Bing penned a piece called “Come Back, Little Investor!”He suggests ten simple steps Wall Street can take to win back the small investor, including quarterly pancake breakfasts, but we like the last one best:Stop losing my $%*#@ money!Not following the crowd is the first step. Our contrary indicator light is blinking bright yellow.Rather than chasing the final leg of one of the greatest bond markets in history, we think investors should remain engaged or even increase equity exposure. The stock market has more going for it than is popularly believed.After a long period of low or negative growth, revenues have been growing for three straight quarters, according to The Leuthold Group.Through June, the top 300 U.S. companies grew at 9% and the next largest 900 firms, at 9.9%. Corporate profitability and cash flow is also quite good.Credit Suisse reports that free cash flow as a percent of GDP is about twice its long-term average.This money will flow toward buy-backs, dividends and acquisitions.Deals have been heating up recently on Wall Street, with a total value through September 20 of $516 billion, including several high profile ones such as Alcon, purchased by Novartis, Smith International, acquired by Schlumberger, and Millipore, bought by Merck AG.Valuations, which for years were near the high end of their long-term ranges, are now about average on most measures. Deflation, which seems to be on everyone’s mind, is still a concept and not a reality.Inflation is low, but above zero.As we said in last quarter’s letter, mild deflation has historically been pretty good for stocks.We anticipate an inflation pick-up over the long run, due to profligate fiscal and monetary policies, but we believe stocks are the best way to deal with that outcome anyway.Consumers are repairing their balance sheets, albeit slowly.Unfortunately, the same can’t be said for governments, but many politicians appear to be getting the message that we’ve crossed the line on deficit spending.The elections in November will be a pivotal referendum on spending. 2 Annual 10 Year Compound Total Past Ten Years ACR Next Ten Years Return Return Q2 1929 to Q2 1939 -3.65 Q2 1939 to Q2 1949 Q1 1929 to Q1 1939 -2.79 Q1 1939 to Q1 1949 Q3 1929 to Q3 1939 -2.74 Q3 1939 to Q3 1949 Q1 1928 to Q1 1938 -2.54 Q1 1938 to Q1 1948 Q1 1930 to Q1 1940 -1.42 Q1 1940 to Q1 1950 Q2 1930 to Q2 1940 -1.42 Q2 1940 to Q2 1950 Q4 1928 to Q4 1938 -0.65 Q4 1938 to Q4 1948 WORST Q3 1928 to Q3 1938 -0.10 Q3 1938 to Q3 1948 Q3 1930 to Q3 1940 Q3 1940 to Q3 1950 Q4 1927 to Q4 1937 Q4 1937 to Q4 1947 Q4 1929 to Q4 1939 Q4 1939 to Q4 1949 Q2 1928 to Q2 1938 Q2 1938 to Q2 1948 Q3 1964 to Q3 1974 Q3 1974 to Q3 1984 BEST Q1 1931 to Q1 1941 Q1 1941 to Q1 1951 Q4 1964 to Q4 1974 Q4 1974 to Q4 1984 Q4 1998 to Q4 2008 -1.38 Q4 2008 to Q4 2018 ? ? Q1 1999 to Q1 2009 -2.99 Q1 2009 to Q1 2019 ? ? Q2 1999 to Q2 2009 -2.22 Q2 2009 to Q2 2019 ? ? Q3 1999 to Q3 2009 -0.15 Q3 2009 to Q3 2019 ? ? Q4 1999 to Q4 2009 -0.95 Q4 2009 to Q4 2019 ? ? Q1 2000 to Q1 2010 -0.65 Q1 2010 to Q1 2020 ? ? Q2 2000 to Q2 2010 -1.58 Q2 2010 to Q2 2020 ? ? Average Source:  The Leuthold Group Certainly many negatives that were highlighted and harangued over the last few years in these letters remain. Some issues need to turn around before the economy and the market regain solid footing; specifically, businesses must feel more confident about regulations and taxes in order to hire new employees or invest in capital and research & development.The government and the Federal Reserve also have to back off.History demonstrates, however, that if investors wait for an “all clear” sign, a large part of the upturn will be missed.In the accompanying table, we have updated and reprinted data from our March 2009 letter showing 10-year stock returns following the 15 worst 10-year periods (measured by quarters, so there are nearly 300 data sets). While there are obviously no guarantees in the equity business, we like the odds that the next 10 years’ return will fall within the range of the worst, 7.2% and the best, 15.6%. Below we highlight a recent investment idea. WOODWARD GOVERNOR CO. Business Description Woodward Governor is a leading designer and manufacturer of energy control systems and components for aircraft and industrial turbines, reciprocating engines and other power generation equipment. Woodward has four primary operating segments: Turbine Systems (43% of sales) - energy control systems to OEMs of industrial gas, aircraft, and steam turbines; Airframe Systems (22%) - actuation systems, cockpit and motion control systems, and electromechanical components; Electrical Power Systems (14%) - products that assist in the generation, distribution, and conversion of electric power; and Engine Systems (21%) - products for reciprocating engines, including products for gas and diesel engines. Good Business • Woodward is a key supplier of energy control systems and components to virtually every major engine and turbine manufacturer. Over the years, the company has developed a sizable installed base of systems, which generate a steady stream of high margin aftermarket revenues. • Approximately 30-35% of total revenue is generated through the sale of aftermarket parts and maintenance, repair and overhaul services, and can be considered recurring in nature. • Woodward’s return on invested capital (ROIC) comfortably exceeds its cost of capital. Over the trailing 5-year and 10-year periods, the company’s ROIC has averaged 13.7% and 11.0%, respectively. • The business is not capital intensive, which leads to a significant amount of excess free cash flow (FCF) generation. For instance, in fiscal 2009, Woodward’s FCF was $190 million or $2.70 per share. 3 Valuation • Since September 2008, Woodward’s common stock has underperformed the Russell 2000 Index by 2500 basis points. • We estimate Woodward’s normalized FCF is approximately $150 million, or greater than $2.00 per share. The stock currently trades for 14.0 times our estimate of normalized FCF. • Over the trailing 5 and 10-year periods, Woodward’s price-to-earnings (P/E) multiple has averaged 18.0 and 15.5, respectively. Thus, the company’s current P/E multiple is in-line with historical averages. However, we estimate that in fiscal 2010, Woodward’s organic sales will have declined by a cumulative 15-20% from the peak in fiscal 2008. This suggests that the company’s current earnings are very depressed. Management • Current CEO, Tom Gendron, has been employed by Woodward for the past 18 years and has significant industry experience. He owns approximately 900,000 shares outright, which represents 1.3% of total shares. • Previous Chairman and CEO, John Halbrook, remains a key director of the company. He continues to own approximately 2,100,000 shares outright, which represents 3.0% of total shares. • Woodward has a shareholder ownership culture across the entire organization. For example, the company’s profit sharing plan owns 7,500,000 shares, which represents 11.0% of total shares. • Importantly,executive compensation has a significant link to ROIC and long-term EPS growth. Investment Thesis Woodward Governor’s current share price is 40% below its all-time high reached in 2008. The sharp decline was driven by the global economic crisis and its negative impact on global infrastructure spending, as well as the commercial aerospace cycle. Despite short-term worries about the economy, we believe Woodward is attractively positioned to outperform during the next up-cycle in both the commercial aerospace and power generation market. ***** Distribution:Our Board of Directors has declared a distribution effective October 29, 2010, of $0.54941 per share from short-term capital gains, which will be treated as ordinary income and $0.25075 per share from net long-term capital gains, payable October 29, 2010 to shareholders of record on October 28, 2010. ***** Adviser Note:Pat English, Chief Investment Officer, has directed the investments of Fiduciary Management (the Fund’s adviser) for over twenty years and will continue to do so.Through his leadership, we have built an excellent research team that is fully inculcated into the Fiduciary Management investment culture.Pat has functioned as both the Chief Investment Officer and a critical decision maker, along with John Brandser, Chief Operating Officer, across a variety of strategic and tactical matters for many years.Those familiar with Fiduciary Management know that Pat and Ted Kellner have been operating in a state that is akin to co-CEOs for a long time. Ted has been more of an external CEO and Pat more internal. Pat now officially adds the title of CEO and Ted becomes Executive Chairman.John adds the title of President. Our thirty-year commitment to superior investment performance remains steadfast. Thank you for your continued support of the FMI Common Stock Fund. Sincerely, Ted D. Kellner, CFA Patrick J. English, CFA Executive Chairman
